PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/216,279
Filing Date: 11 Dec 2018
Appellant(s): Keller et al.



__________________
Grunkemeyer et al
     For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 2/9/21 and supplemental appeal brief filed 3/22/21.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of 
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (8822023) in view of Ohkawa et al (5468358). 
Keller teaches refractory metal ceramics. 
Keller, abstract, teaches a composition comprising a metal component and an organic component. The metal component is nanoparticles or particles of a refractory metal or a refractory-metal compound capable of decomposing into refractory metal nanoparticles. The organic component is an organic compound having a char yield of at least 60% by weight or a thermoset made from the organic compound.
Keller, col. 5, teaches fiber-reinforced refractory metal carbide and metal nitride carbon matrix composites may exhibit outstanding mechanical properties for usage under extreme environmental high temperature conditions.

Keller, col. 7, teaches more than one metal, metal compound, and/or organic compound may be used. Two or more different metals may be used to produce two different metal carbides and/or nitrides in the ceramic.
An optional third component in the precursor materials is a plurality of fibers or other fillers. 
Although Keller teaches two different metals and optional third component which can be other fillers, Keller does not teach either of these to be silicon. 
Ohkawa teaches fabrication of fiber reinforced composites. 
Ohkawa, abstract, teaches methods for making fiber-reinforced carbon, ceramic or metal matrix composites using electrophoretic infiltration of an array or preform of electrically insulating fibers positioned adjacent a target electrode in an appropriate liquid slurry.
Ohkawa, col. 5, teaches as earlier indicated, the fibers and the particles are chosen to create a composite product of desired composition. A mixed matrix can be created by electrophoretically co depositing mixtures of oxides or other ceramics. Co-deposition of mixtures of various metals, such as aluminum and titanium, or of metals and metalloids, such as silicon and beryllium, can also be used, and they can be subsequently treated, following consolidation if desired, so as to convert them from an elemental to a compound state. For example, silicon particles can be converted to silicon nitride by exposure to a nitrogen atmosphere at a nitriding temperature, i.e. about 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate silicon as taught by Ohkawa into the composition comprising a metal component and an organic component as taught by Keller because the thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification.

Regarding claim 2, Keller, col. 6, teaches any refractory metal may be used, including but not limited to a group IV-VI transition metal, titanium, zirconium, hafnium, tungsten, niobium, molybdenum, chromium, tantalum, or vanadium.

Regarding claim 3, Keller, col. 6, teaches instead of pure metal, a compound containing the metal atom may be used. Such compounds decompose at elevated temperatures, releasing the metal atoms so that they may react with the organic component. Suitable such compounds include, but are not limited to, a salt, a hydride, a 

Regarding claim 4, Keller, cols. 6 and 7, teaches certain organic compounds may exhibit any of the following characteristics, including mutually consistent combinations of characteristics: containing only carbon and hydrogen; containing aromatic and acetylene groups; containing only carbon, hydrogen, and nitrogen or oxygen; containing no oxygen; and containing a heteroatom other than oxygen.

Regarding claim 5, Keller, col. 7, teaches examples of organic compounds include, but are not limited to, 1,2,4,5- tetrakis(phenylethynyl)benzene (TPEB).

Regarding claim 6, Keller, examples teaches the compositions are ball milled. 

Regarding claim 7, Keller, col. 6, teaches in the first step of the method, two components are combined and may be thoroughly mixed. One is a metal component which may be a refractory-metal compound capable of decomposing into refractory metal nanoparticles or particles of a refractory metal.
The other component is an organic compound that has a char yield of at least 60% by weight.
Although Keller teaches two different metals and optional third component can be other fillers, Keller does not teach either of these to be silicon. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate silicon as taught by Ohkawa into the composition comprising a metal component and an organic component as taught by Keller because the thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification.


Regarding claim 8, Keller, examples teaches the compositions are ball milled. 

Regarding claim 9, Keller, col. 7, teaches the precursor mixture, which may be mixed in a melt stage, then undergoes a heating step to form a metal nanoparticle composition. This may be performed while the mixture is in a mold. This will allow the final product to have the same shape as the mold, as the mixture will melt if not already liquid and fill the mold during the heating, and retain its shape when the ceramic is formed.

Regarding claim 10, Keller, col. 7, teaches the precursor mixture is heated in an inert atmosphere at a temperature that causes decomposition of the refractory-metal compound to form refractory metal nanoparticles.

Regarding claim 11, Keller, col. 7, teaches heating the precursor may also cause the polymerization of the organic compound to a thermoset.

Regarding claim 12, Keller, cols. 7-8, teaches the metal source may be homogeneously distributed or embedded in the thermoset as an intermediate shaped solid. At this stage, the composition may have a shape that it will retain upon further 
In a second heating step, the metal nanoparticle composition is heated to form a ceramic. The heating is performed at a temperature that causes formation of nanoparticles of a refractory-metal carbide or a refractory-metal nitride 60 in a carbonaceous matrix 70 (FIG. 4). The carbonaceous matrix may comprise graphitic carbon, carbon nanotubes, and/or amorphous carbon. If an inert atmosphere such as argon is used, metal carbide nanoparticles may be formed. If nitrogen is present, metal nitride nanoparticles may be formed.
Although Keller teaches two different metals and optional third component can be other fillers, Keller does not teach either of these to be silicon. 
Ohkawa, col. 5, teaches as earlier indicated, the fibers and the particles are chosen to create a composite product of desired composition. A mixed matrix can be created by electrophoretically co depositing mixtures of oxides or other ceramics. Co-deposition of mixtures of various metals, such as aluminum and titanium, or of metals and metalloids, such as silicon and beryllium, can also be used, and they can be subsequently treated, following consolidation if desired, so as to convert them from an elemental to a compound state. For example, silicon particles can be converted to silicon nitride by exposure to a nitrogen atmosphere at a nitriding temperature, i.e. about 1300° C or above, or particles of aluminum and titanium can be subjected to an oxidizing atmosphere to create a mixed alumina/titania ceramic matrix. By co-de positing other particles with SiC particles, for example, thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate silicon as taught by Ohkawa into the composition comprising a metal component and an organic component as taught by Keller because the thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification.
The method as taught by the references comprising a composition comprising silicon is the same method as taught by the instant claims and therefore it would be expected that the method as taught by the combination of references would result in a ceramic comprising nanoparticles of a refractory metal silicide in a carbonaceous matrix. 

Regarding claim 13, Keller, cols. 7-8, teaches the metal source may be homogeneously distributed or embedded in the thermoset as an intermediate shaped solid. At this stage, the composition may have a shape that it will retain upon further heating and conversion to the ceramic from reaction of the metal source with the developing carbon matrix.
In a second heating step, the metal nanoparticle composition is heated to form a ceramic. The heating is performed at a temperature that causes formation of 

Regarding claim 14, Keller, col. 6, teaches in the first step of the method, two components are combined and may be thoroughly mixed. One is a metal component which may be a refractory-metal compound capable of decomposing into refractory metal nanoparticles or particles of a refractory metal.
The other component is an organic compound that has a char yield of at least 60% by weight.
The precursor mixture, which may be mixed in a melt stage, then undergoes a heating step to form a metal nanoparticle composition. This may be performed while the mixture is in a mold. This will allow the final product to have the same shape as the mold, as the mixture will melt if not already liquid and fill the mold during the heating, and retain its shape when the ceramic is formed. The precursor mixture is heated in an inert atmosphere at a temperature that causes decomposition of the refractory-metal compound to form refractory metal nanoparticles. If the organic compound is volatile, the heating may be performed under pressure to avoid evaporation of the organic compound.
In a second heating step, the metal nanoparticle composition is heated to form a ceramic. The heating is performed at a temperature that causes formation of 
Keller, col. 2, teaches the organic compound has a char yield of at least 60% by weight when heated at the elevated pressure.
Although Keller teaches two different metals and optional third component can be other fillers, Keller does not teach either of these to be silicon. 
Ohkawa, col. 5, teaches as earlier indicated, the fibers and the particles are chosen to create a composite product of desired composition. A mixed matrix can be created by electrophoretically co depositing mixtures of oxides or other ceramics. Co-deposition of mixtures of various metals, such as aluminum and titanium, or of metals and metalloids, such as silicon and beryllium, can also be used, and they can be subsequently treated, following consolidation if desired, so as to convert them from an elemental to a compound state. For example, silicon particles can be converted to silicon nitride by exposure to a nitrogen atmosphere at a nitriding temperature, i.e. about 1300° C or above, or particles of aluminum and titanium can be subjected to an oxidizing atmosphere to create a mixed alumina/titania ceramic matrix. By co-de positing other particles with SiC particles, for example, thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate silicon as taught by Ohkawa into the composition comprising a metal component and an organic component as taught by Keller because the thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification.
The method as taught by the references comprising a composition comprising silicon is the same method as taught by the instant claims and therefore it would be expected that the method as taught by the combination of references would result in a ceramic comprising nanoparticles of a refractory metal silicide in a carbonaceous matrix. 

Regarding claim 15, Keller teaches the precursor mixture, which may be mixed in a melt stage, then undergoes a heating step to form a metal nanoparticle composition. This may be performed while the mixture is in a mold. This will allow the final product to have the same shape as the mold, as the mixture will melt if not already liquid and fill the mold during the heating, and retain its shape when the ceramic is formed. The precursor mixture is heated in an inert atmosphere at a temperature that causes decomposition of the refractory-metal compound to form refractory metal nanoparticles. 

An argon atmosphere as taught by Keller reads on the inert atmosphere as claimed in claim 15. 
In a second heating step, the metal nanoparticle composition is heated to form a ceramic. The heating is performed at a temperature that causes formation of nanoparticles of a refractory-metal carbide or a refractory-metal nitride 60 in a carbonaceous matrix 70 (FIG. 4). The carbonaceous matrix may comprise graphitic carbon, carbon nanotubes, and/or amorphous carbon. If an inert atmosphere such as argon is used, metal carbide nanoparticles may be formed. If nitrogen is present, metal nitride nanoparticles may be formed.

Regarding claim 16, Keller teaches in a second heating step, the metal nanoparticle composition is heated to form a ceramic. The heating is performed at a temperature that causes formation of nanoparticles of a refractory-metal carbide or a refractory-metal nitride 60 in a carbonaceous matrix 70 (FIG. 4). The carbonaceous matrix may comprise graphitic carbon, carbon nanotubes, and/or amorphous carbon. If an inert atmosphere such as argon is used, metal carbide nanoparticles may be formed. If nitrogen is present, metal nitride nanoparticles may be formed.

Regarding claim 17, Keller, abstract, teaches a composition comprising a metal component and an organic component. The metal component is nanoparticles or particles of a refractory metal or a refractory-metal compound capable of decomposing into refractory metal nanoparticles.

Regarding claims 18-19, Keller, col. 6, teaches in the first step of the method, two components are combined and may be thoroughly mixed. One is a metal component which may be a refractory-metal compound capable of decomposing into refractory metal nanoparticles or particles of a refractory metal.


(2) Response to Argument
Appellant argues the proposed rationale is entirely generic and lacks a factual basis in the record. It uses language quoted from Ohkawa (col. 5, lines 57-60) that is in reference to “co-depositing other particles with SiC particles” (Ohkawa, col. 5, lines 55-56). It is not specific to the use of silicon as the “other particles” as implied by the proposed rationale. The same paragraph also refers to the use of aluminum, titanium, beryllium, and hafnium boride. The list of affected properties includes “physical and mechanical properties” and is thus all-inclusive. It is not stated in Ohkawa which properties are affected in what way by which kind of other particles.
Ohkawa is specific in that these other particles (e.g. silicon) may have these effects on physical and mechanical properties when combined with SiC particles in particular (col. 5, lines 54-55). However, Keller does not use SiC particles. Ohkawa provides no evidence of what effect silicon might have with the refractory metals and organics of Keller.



The Examiner respectfully traverses as set forth below. 
Keller (i.e., primary reference) discloses a composition comprising a metal component and an organic component, where the metal component is nanoparticles or particles of a refractory metal or a refractory-metal compound capable of decomposing into refractory metal nanoparticles (Keller, Abstract), wherein any refractory metal may be used, including but not limited to a group IV-VI transition metal, titanium, zirconium, hafnium, tungsten, niobium, molybdenum, chromium, tantalum, or vanadium (Keller, col. 6, lines 31-35).


Keller further discloses, “an optional third component can be other fillers” (Keller, col. 7 lines 28-29). 

Ohkawa (i.e., teaching reference) discloses,
“A mixed matrix can be created by electrophoretically co-depositing mixtures of oxides or other ceramics. Co-deposition of mixtures of various metals, such as aluminum and titanium, or of metals and metalloids, such as silicon and beryllium, can also be used, and they can be subsequently treated, following consolidation if desired, so as to convert them from an elemental to a compound state.” (emphasis added) (Ohkawa, col. 5, lines 43-50).

“By co-depositing other particles with SiC particles, for example, thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification” (Ohkawa, col. 5, lines 55-60).

Secondly, given Ohkawa teaches the mixture, which comprises the various of metal or metalloids, such as silicon, converted from an elemental to a compound state (i.e., a mixture of other particles and SiC, which is converted from Si to SiC), and given that Keller discloses using other particles, there is motivation to combine the Si of Ohkawa into the composition in Keller comprising other refractory metal particles, which are converted to compound state (i.e., carbide) (Keller, col. 8 lines 16-20), which would result in a composition comprising other particles and SiC wherein thermal conductivity or other physical or mechanical properties, such as oxidation resistance, electrical conductivity, overall density and coefficient of expansion, can be particularly tailored to meet a desired specification (Ohkawa, col. 5, lines 55-60).
Further, Keller does not exclude having Si (i.e., elemental silicon) in the precursor mixture (i.e., composition), especially in light of the disclosure in light of the disclosure of Keller, col. 6, lines 31-35 and col. 7 lines 28-29. Therefore, the precursor mixture in Keller is open to other components, such as Si, in the precursor mixture. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:


/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.